TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 1, 2020



                                     NO. 03-20-00046-CV


                                        D. R., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on January 6, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.